USDC SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC#
"DATE FILED: STs Tyg
CHRISTOPHER LIVANIS,
Plaintiff, OPINION AND ORDER
— against — 15 Civ. 3124 (ER)

ALIBABA GROUP HOLDING LIMITED, JACK
YUN MA, JOSEPH C. TSAI, JONATHAN
ZHAOXI LU, MAGGIE WEI WU,

Defendant.

 

 

Ramos, D.J.:

 

Pro se plaintiff Christopher Livanis (“Livanis”) commenced this action on April 21,
2015. Doc. 1. In the complaint, Livanis alleges as the only basis for federal question
jurisdiction, that defendants violated his first amendment rights. Jd. A summons was issued for
each defendant on the same day. On August 14, 2015, Livanis submitted a letter indicating that
he attempted to effect service on all the defendants through the Corporation Service Company
(“CSC”). Doc. 3 at 1-2. The submission, however, included a letter from CSC in which it stated
it could not accept process for Defendant Alibaba Holding Group Limited (“Alibaba”) because,
according to the Secretary of State, “[Alibaba] is not qualified to do business in the jurisdiction
served.” Jd. In his submission, in an apparent effort to prove that service of process on Alibaba
through CSC was appropriate, Livanis also included what appears to be an SEC filing by Alibaba
indicating that CSC was the appointed agent to receive service of process for actions against
Alibaba in “the United States District Court for the Southern District of New York under the
federal securities laws of the United States.” Jd. at 3 (emphasis added). However, Livanis’ only

asserted basis of jurisdiction in the instant action—the violation of his first amendment rights—

 
clearly does not fall under the federal securities laws. Livanis further directed this Court’s
attention to Khunt v. Alibaba Group Holding Ltd., No. 15 Civ. 759 (S.D.N.Y.), where service
was effected on the same defendants named in this action through serving CSC. Nevertheless,
the asserted basis for jurisdiction in 15 Civ. 759 were the violations of the Securities Exchange
Act of 1934, which fall squarely under the federal securities laws. See generally Khunt v.
Alibaba Group Holding Ltd., 102 F.Supp. 3d 523 (S.D.N.Y. 2015).

Livanis’ last communication with this Court in the instant action was his letter on
November 17, 2016, suggesting that the summons attached to his August 14, 2015 letter was
missing its back page. As such, nowhere in the record is there an indication that Livanis effected
service on any of the defendants. The time period for service of the summons and amended
complaint expired on August 19, 2015. To date, none of the defendants has been served and
Livanis has not requested an extension of time to serve. In fact, there has been no docket activity
in this case and this Court has not received any further communication from Livanis since
November 17, 2016.

Accordingly, the above-caption action is dismissed without prejudice for failure to effect
service, Fed. R. Civ. P. 4(m), and for failure to prosecute, Fed. R. Civ. P. 41(b). The Clerk of the
Court is respectfully directed to close the case.

SO ORDERED.

Dated: October 10, 2019
New York, New York

ZN |.

Edgardo Ramos) U.S.D.J.

 
